Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 18-34 of M. Ernst et al., App. No. 17/045,644 (Oct. 6, 2020) are pending and in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 103

Upon reconsideration, rejection of claims 18-34 under AIA  35 U.S.C. 103 as being unpatentable over J. Eberhardt et al., US 8,017,808 (2011) (“Eberhardt”) and P. Kubanek et al., US 8,487,135 (2013) (“Kubanek”) in further view of E. Kasemi et al., US 2020/0040215 (2020) (“Kasemi”) and ThermoFisher Scientific, “Safety Data Sheet” (creation date Sep. 20, 2010) (“ThermoFisher”) is withdrawn in view of Applicant’s argument.  




Claims at Issue

Instant claim 1 is summarized below for reference.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



The Cited Art

J. Eberhardt et al., US 8,017,808 (2011) (“Eberhardt”)

Eberhardt discloses the following working Example 1.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As discussed in the previous Office actions, the Eberhardt catalyst meets each and every catalyst limitation of instant claim 34, Step A.  Thus, Eberhardt teaches each limitation of claim 1, step A except that while Eberhardt teaches amines generally, Eberhardt does not specifically teach the claim 1 hydroxyl amine of formula (2).  

P. Kubanek et al., US 8,487,135 (2013) (“Kubanek”)

Kubanek’s Example 5 amination of diethylene glycol is summarized below. 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


As discussed in the previous Office actions, the Kubanek catalyst meets each and every catalyst limitation of instant claims 30-33, and Step B of claim 34.  


E. Kasemi et al., US 2020/0040215 (2020) (“Kasemi”)

As previously discussed, Kasemi teaches that a preferred alkylated amine of formula (II) for use as curing agent is N1-benzylpropane-1,2–diamine, N2-benzylpropane-1,2-diamine or a mixture thereof.  Kasemi at page 3, [0052].  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


In summary, Kasemi is cited for the teaching that a mixture of N1-benzylpropane-1,2–diamine and N2-benzylpropane-1,2-diamine is a useful additive in epoxy curing mixtures.  

ThermoFisher Scientific, “Safety Data Sheet” (creation date Sep. 20, 2010) (“ThermoFisher”)

As previously discussed, ThermoFisher teaches that DL-1-amino-2-propanol (MIPOA) that contains approximately 5% 2-amino-1-propanol (MIPOA’) is available to one of ordinary skill in the art at the time relevant to the instant § 103 rejection.  ThermoFisher at page 1/8.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale




Summary of The § 103 Rejection

The rational set forth in the previous Office actions is that one of ordinary skill is motivated with to pursue/optimize synthetic methodology for preparation of a mixture of N1-benzylpropane-1,2–diamine and N2-benzylpropane-1,2-diamine:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


in view of Kasemi’s teaching that such a mixture is a useful additive in epoxy curing mixtures.  It was further reasoned that one of ordinary skill in the art is further motivated to modify Eberhardt Example 1 by substituting the ThermoFisher mixture of 1-amino-2-propanol (MIPOA) and 2-amino-1-propanol (MIPOA’) in place of cis-2,6-dimethylmorpholine and benzaldehyde in place of lysmeral so as to arrive at claim 1 step A as follows.  


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


so as to arrive at the desired Kasemi mixture of N1-benzylpropane-1,2–diamine and N2-benzylpropane-1,2-diamine.  

Reasons for Withdrawal of the § 103 Rejection

The rejection is withdrawn because the motivation to combine the references is too tenuous to support picking the specific teachings from each reference to arrive at the claimed process.  In this regard, Applicant argues that piecing together the individual features of a claim from the prior art must be supported by evidence that the bringing together of such features or steps would have been obvious to an ordinarily skilled person.  Applicant’s Reply at page 10; see also MPEP § 2142.  In the § 103 rejection relies upon modification of Eberhardt Example 1 by substituting the ThermoFisher mixture of 1-amino-2-propanol (MIPOA) and 2-amino-1-propanol (MIPOA’) in place of cis-2,6-dimethylmorpholine and benzaldehyde in place of lysmeral so as to arrive at claim 1 step A.  However, this proposed modification of Eberhardt relies on substitution with a structurally different amine and structurally different aldehyde.  MPEP § 2144.09.  Still further the § 103 rejection requires Application of the Kubanek process to the product mixture obtained from the Eberhardt modification.  In order to arrive at the claimed 1-benzylpropane-1,2–diamine and N2-benzylpropane-1,2-diamine and the starting amine and aldehyde.  The structural differences between the the ThermoFisher mixture of 1-amino-2-propanol (MIPOA) and 2-amino-1-propanol (MIPOA’) and Eberhardt’s cis-2,6-dimethylmorpholine and those between benzaldehyde and Eberhardt’s lysmeral are too vast to allow one of skill in the art to arrive at the claimed process.  MPEP § 2144.09.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

Instant claims 1-4 are considered free of the art of record.  The closest prior art of record is J. Eberhardt et al., US 8,017,808 (2011) (“Eberhardt”) and P. Kubanek et al., US 8,487,135 (2013) (“Kubanek”) in further view of E. Kasemi et al., US 2020/0040215 (2020) (“Kasemi”) and ThermoFisher Scientific, “Safety Data Sheet” (creation date Sep. 20, 2010) (“ThermoFisher”).  The cited art does not teach or suggest the claimed process for the reasons given above.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622